





Exhibit 10.4

BLINK LOGIC INC.

750 Lindaro Street, Ste. 350

San Rafael, CA 94901




April 13, 2009




Undersigned Holders of the Original Issue Discount Senior Secured Convertible
Debentures Due September 28, 2009




Ladies and Gentlemen:


Reference is made to the Securities Purchase Agreement by and among Blink Logic
Inc. (f/k/a DataJungle Software Inc.) (the “Company”), Enable Growth Partners
LP, Enable Opportunity Partners LP and Pierce Diversified Strategy Master Fund
LLC, Ena (collectively, the “Holders”), dated September 28, 2007 (the
“Agreement”), and the Original Issue Discount Senior Secured Convertible
Debentures,  having an issue date of September 28, 2007 (the “Debentures”), that
were issued to you pursuant to the Agreement.  Any defined terms used herein and
otherwise undefined shall have the same meaning ascribed to such terms in the
Agreement.  The Company hereby seeks to obtain your consent to amend the terms
of the Debentures (this “Amendment”) as follows:




1.

The definition of “Monthly Redemption Amount” in Section 1 shall be amended such
that, in addition to the sum of all liquidated damages and any other amounts
then owing to the Holder in respect of this Debenture, the respective Monthly
Redemption Amount shall be the following amounts for each Holder:




a.

Enable Opportunity Partners LP - $149,750.00

b.

Enable Growth Partners LP - $838,750.00

c.

Pierce Diversified Strategy Master Fund LLC, Ena - $29,000.00




2.

The definition of “Monthly Redemption Date” in Section 1 shall be amended and
restated as follows: ““Monthly Redemption Date” means June 28, 2009.




3.

Company hereby makes the representations and warranties set forth below to the
Holders that as of the date of its execution of this Amendment:




(a)

The Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Amendment and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Amendment by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Company and no further action is required by such Company, its
board of directors or its stockholders in connection therewith.  This Amendment
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable











--------------------------------------------------------------------------------







remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.




(b)

The execution, delivery and performance of this Amendment by the Company and the
consummation by the Company of the transactions contemplated hereby do not and
will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.




(c)

All of the Company’s warranties and representations contained in this Amendment
shall survive the execution, delivery and acceptance of this Amendment by the
parties hereto.  The  Company expressly reaffirms that each of the
representations and warranties set forth in the Agreement, continues to be true,
accurate and complete, and the Company hereby remake and incorporate herein by
reference each such representation and warranty as though made on the date of
this Amendment.




4.

The undersigned hereby (a) confirms that the execution of this Amendment shall
serve as the Holder’s consent to the amendment of the Debentures pursuant to
this Amendment and (b) waives any violation of Section 8(b) of the Debentures
and foregoes any damages, penalties or other rights that may be owed to the
Holders solely as a result of the Company’s non-payment of the Monthly
Redemption Amount on January 28, 2009, February 28, 2009 and March 28, 2009.
 The Holders expressly acknowledge that the non-payment of the January 28, 2009,
February 28, 2009 and March 28, 2009 Monthly Redemption Amount on such dates
shall not constitute an Event of Default (as defined in the Debenture) under the
Debentures.  Notwithstanding anything herein to the contrary, the  Company
acknowledges that this waiver and consent of the undersigned shall be a one-time
waiver and shall not be deemed a waiver due to the triggering of a separate
Event of Default which may arise subsequent to the date hereof pursuant to the
Debenture and this Amendment, including but not limited to any failure of the
Company to pay a Monthly Redemption Amount pursuant to the Debenture, as amended
hereunder, when due.  




5.

Except as specifically modified herein, all of the terms, provisions and
conditions of the Debentures and all other Transaction Documents shall remain in
full force and effect and the rights and obligations of the parties with respect
thereto shall, except as specifically provided herein, be unaffected by this
Amendment and shall continue as provided in the Transaction Documents and shall
not be in any way changed, modified or superseded by the terms set forth herein.




6.

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be delivered as set forth in the Agreement.














--------------------------------------------------------------------------------







7.

All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be determined in accordance with the
provisions of the Agreement.




8.

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, permitted assigns and legal
representatives.  This Amendment shall be for the sole benefit of the parties to
this Amendment and their respective heirs, successors, permitted assigns and
legal representatives and is not intended, nor shall be construed, to give any
person or entity, other than the parties hereto and their respective heirs,
successors, assigns and legal representatives, any legal or equitable right,
remedy or claim hereunder.




9.

This Amendment may be executed in counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.




10.

This Amendment constitutes the entire agreement among the parties with respect
to the matters covered hereby and thereby and supersede all previous written,
oral or implied understandings among them with respect to such matters.




11.

The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof.  If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.




12.

No provision of this Amendment may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Holders
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Amendment shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.




13.

Each of the parties hereto acknowledges that this Amendment has been prepared
jointly by the parties hereto, and shall not be strictly construed against
either party.




SIGNATURE PAGE TO FOLLOW











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed as of the date first written above.







Sincerely,




BLINK LOGIC INC.




       /s/ David Morris

By: ____________________

Name:

David Morris

Title:

President & CEO




Acknowledged and Agreed:




Enable Growth Partners LP




/s/ Brendan O’Neil

By:___________________

Name:  Brendan O’Neil

Title:

Principal & Portfolio Manager







Enable Opportunity Partners, LP




/s/ Brendan O’Neil

By:___________________

Name:  Brendan O’Neil

Title:

Principal & Portfolio Manager







Pierce Diversified Strategy Master Fund LLC, ena




/s/ Brendan O’Neil

By:___________________

Name:  Brendan O’Neil

Title:

Principal & Portfolio Manager


















